Case: 12-13673       Date Filed: 12/13/2013       Page: 1 of 7


                                                                       [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                     No. 12-13673
                               ________________________

                                Agency No. A094-814-802



ZHU YING DONG,
XIN QUN LIN,

                                                                                   Petitioners,

                                            versus

U.S. ATTORNEY GENERAL,

                                                                                  Respondent.

                               ________________________

                         Petition for Review of a Decision of the
                              Board of Immigration Appeals
                               ________________________

                                    (December 13, 2013)

Before MARCUS, BLACK and RIPPLE, * Circuit Judges.

PER CURIAM:

       *
          Honorable Kenneth F. Ripple, United States Circuit Judge for the Seventh Circuit,
sitting by designation.
              Case: 12-13673     Date Filed: 12/13/2013    Page: 2 of 7


      Petitioners Xin Qun Lin and Zhu Ying Dong are a husband and wife who are

natives and citizens of China. Lin and Dong petition for review of the Board of

Immigration Appeals’ (BIA) dismissal of their appeal from the decision of the

Immigration Judge (IJ) denying their applications for asylum, withholding of

removal, and relief under the United Nations Convention Against Torture based on

their fear of forcible sterilization and economic sanctions for violating China’s

one-child policy.

                            I. STANDARD OF REVIEW

      We review the conclusion that an alien does not have a well-founded fear of

persecution under the highly deferential substantial evidence test. Shi v. U.S.

Att’y Gen., 707 F.3d 1231, 1234 (11th Cir. 2013). Because the BIA issued its own

decision, we review only the BIA’s order except to the extent the Board expressly

adopted the IJ’s opinion or reasoning. Id.

                                  II. DISCUSSION

A. The Agency’s Consideration of the Petitioners’ Applications

      Dong and Lin argue the agency erred when it failed to give proper weight to

the evidence they submitted demonstrating one of them would be forcibly

sterilized upon returning to China because they violated China’s family planning

policies by having two children while living in the United States. We agree that

the agency erred in its consideration of the petitioners’ applications.


                                           2
              Case: 12-13673     Date Filed: 12/13/2013    Page: 3 of 7


      First, while the BIA and IJ are not required to discuss every piece of

evidence in the record, the agency must nevertheless consider all of the evidence

submitted by an applicant, Seck v. U.S. Att’y Gen., 663 F.3d 1356, 1368 (11th Cir.

2011), and may not “selectively consider evidence, ignoring that evidence that

corroborates an alien’s claims and calls into question the conclusion the judge is

attempting to reach,” Tang v. U.S. Att’y Gen., 578 F.3d 1270, 1280 (11th Cir.

2009) (quotation omitted). Accordingly, “a remand is necessary when the record

suggests that the Board failed to consider important evidence in [the] record.”

Kazemzadeh v. U.S. Att’y Gen., 577 F.3d 1341, 1355 (11th Cir. 2009).

      The record in this case leads us to the conclusion the agency failed to

consider important evidence submitted by the petitioners. Dong and Lin submitted

numerous items of evidence corroborating their claims and calling into question

the conclusion the agency was attempting to reach. This evidence includes the

2009 Annual Report from the Congressional-Executive Commission on China

indicating that “[l]ocal authorities continue to mandate surgical sterilization and

the use of contraception as a means to enforce birth quotas,” and “[i]n March 2009,

township-level authorities in Fujian province’s Sha county issued family planning

recommendations that call on officials to ‘strictly act on the demand to carry out

tubal ligation within one month’ for women who give birth to a second or third

child, and set the implementation target for this group at 100 percent.” The


                                          3
              Case: 12-13673     Date Filed: 12/13/2013    Page: 4 of 7


petitioners also submitted the 2009 testimony from the U.S. Congressional Tom

Lantos Human Rights Commission that included statements about the frequency

and commonplace nature of forced sterilizations in China. The BIA further failed

to account for evidence in the record from the 2010 Country Report providing that

“[o]fficials at all levels remained subject to rewards or penalties based on meeting

the population goals set by their administrative region. . . . Linking job promotion

with an official’s ability to meet or exceed such targets provided a powerful

structural incentive for officials to employ coercive measures to meet population

goals.” The BIA’s failure to discuss any of this evidence necessitates a remand.

See Kazemzadeh, 577 F.3d at 1355.

      Second, in addition to considering all of the applicant’s evidence, the BIA

and IJ must “announce their decision[s] in terms sufficient to enable a reviewing

court to perceive that they have heard and thought and not merely reacted.” Ayala

v. U.S. Att’y Gen., 605 F.3d 941, 948 (11th Cir. 2010) (quotation and alterations

omitted). The BIA and IJ did not issue a decision adequate for us to perceive they

“heard and thought” instead of merely reacting. The BIA discounted statements

from the petitioners’ friends and family providing they had been sterilized after the

birth of a second child because those individuals were not similarly situated to

Dong and Lin in that they did not have children born in the United States. Because

the BIA explicitly agreed with the IJ’s finding that the petitioners’ friends and


                                          4
                 Case: 12-13673        Date Filed: 12/13/2013        Page: 5 of 7


family were not similarly situated to Dong and Lin, we review both the BIA’s and

the IJ’s findings. See Shi, 707 F.3d at 1234. In Li v. U.S. Att’y Gen., 488 F.3d
1371, 1372-73 (11th Cir. 2007), we considered a petitioner’s motion to reopen her

removal proceedings based on the fact that Fujian Province officials had increased

their persecution of parents with two children. In granting the petition and

remanding to the BIA, we rejected the agency’s distinction between foreign and

Chinese-born children when there was no evidence in the record suggesting

officials make such a distinction. Id. at 1376.1

       In this case, there is conflicting evidence in the record regarding how

Chinese officials will treat Dong’s and Lin’s children for purposes of the family

planning policy. Because neither the IJ nor the BIA cited supporting evidence for

their conclusion that Dong’s and Lin’s children will be treated differently than

Chinese-born children, or attempted to reconcile the conflicting evidence, the

agency did not announce its decision in terms sufficient for our review. See Ayala,
605 F.3d at 948 (“When the Board or the Immigration Judge has failed to give

reasoned consideration or make adequate findings, we remand for further

proceedings because we are unable to review the decision.” (quotation and

brackets omitted)).
       1
          Although Li involved a motion to reopen, that we were considering whether the
petitioner established a prima facie case for eligibility rather than carried her ultimate burden of
proof is immaterial. This Court’s discussion of the BIA’s flawed reasoning and reliance on an
unsupported distinction is instructive regardless of the difference in the procedural posture
between Li and the instant case.
                                                  5
              Case: 12-13673     Date Filed: 12/13/2013    Page: 6 of 7


      Third, the BIA is required to engage in an individualized analysis of an

applicant’s specific situation. Seck, 663 F.3d at 1368. The BIA in this case did not

conduct an individualized determination of Dong’s and Lin’s specific situation,

but, instead, faulted them for failing to distinguish their case from the Board’s

published cases from 2007 discussing the treatment of returning Chinese with

United States-citizen children. For instance, after stating that Dong’s and Lin’s

evidence was cumulative of documentation analyzed in its published decisions, the

BIA concluded “[t]here is insufficient evidence to warrant distinguishing our prior

conclusion that physical coercion to achieve compliance with family planning

goals is uncommon and unsanctioned by China’s national laws and the overall

policy is much more heavily reliant on incentives and economically based

penalties.” Although past decisions of the Board may be informative in guiding

the BIA’s analysis and reasoning, the BIA must still account for the applicants’

specific situation and evidence postdating the decisions on which the BIA relied.

See Seck, 663 F.3d at 1368 (“General information about the conditions in a given

country are only useful to the extent that they comment upon or are relevant to the

highly specific question of whether this individual has suffered or is likely to suffer

persecution in a country.” (quotation omitted)).

      Thus, because the record indicates (1) the agency failed to consider

important evidence, (2) did not issue a reasoned decision sufficient for our review,


                                           6
                Case: 12-13673       Date Filed: 12/13/2013       Page: 7 of 7


and (3) failed to conduct an individualized analysis of the petitioners’ case, we

grant the petition and remand to the BIA for further proceedings. 2

B. Economic Persecution

       Dong and Lin also contend the agency erred when it found they did not have

a well-founded fear of persecution based on the fines they would have to pay if

they returned to China. However, Dong and Lin failed to carry their burden for

obtaining relief on the basis of alleged economic persecution because they did not

provide any information about their net worth, other sources of income, and

conditions about the local economy. See Matter of T-Z-, 24 I. & N. Dec. 163,

173-74 (BIA 2007).

       Accordingly, we GRANT the petition in part, DENY the petition in part, and

REMAND for further proceedings consistent with this opinion.




       2
          In remanding to the BIA, we express no opinion about whether the petitioners have met
their ultimate burden for obtaining asylum or other relief. Instead, we remand solely for the BIA
to conduct its review in a procedurally proper manner.
                                                7